EXHIBIT 10.2 Securities Purchase Agreement between Fairford Scandinavia and the
Company
SECURITIES PURCHASE AGREEMENT
     This Securities Purchase Agreement (this “Agreement”), dated April 14,
2008, is entered by and between CTI Group (Holdings) Inc., a Delaware
corporation (the “Company”), and Fairford Holdings Scandinavia AB (the
“Purchaser”).
     WHEREAS, the Purchaser secured the issuance of a $2.6 million letter of
credit (the “Letter of Credit”) from SEB to National City Bank, a national
banking association (“National City Bank”), with which the Company entered into
the Loan Agreement (the “Loan Agreement”), dated as of December 22, 2006,
related to the $2.6 million acquisition loan (the “Acquisition Loan”) and
$8.0 million revolving loan extended by the National City Bank to the Company;
     WHEREAS, due to Purchaser’s maintenance of the Letter of Credit for fiscal
2008, the Company was able to continue to retain the Acquisition Loan at a
favorable cash-backed interest rate; and
     WHEREAS, subject to the terms and conditions set forth in this Agreement
and pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to issue and sell to the Purchaser, and
the Purchaser desires to purchase from the Company, securities of the Company as
more fully described in this Agreement.
     NOW, THEREFORE, intending to be legally bound hereby and in consideration
for securing the issuance of the Letter of Credit, the mutual covenants
contained in this Agreement and for other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged by the parties hereto,
the Company and the Purchaser agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated in this Section 1.1:
     “Affiliate” shall mean any Person that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a Person, as such term is used in and construed under Rule 144 under the
Securities Act.
     “Closing” shall mean the closing of the purchase and sale of the Securities
pursuant to Section 2.1.
     “Closing Date” shall mean the Trading Day selected by the Company after all
of the conditions precedent to the Purchaser’s and the Company’s respective
obligations set forth in Section 2.3 have been satisfied or waived.

 



--------------------------------------------------------------------------------



 



     “Common Stock” shall mean Class A common stock of the Company, par value
$0.01 per share, and any securities into which such Class A common stock may
hereinafter be reclassified into.
     “including” shall mean including, without limitation.
     “Person” shall mean an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
     “Rule 144” shall mean Rule 144 promulgated by the SEC pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
effect as such Rule.
     “SEC” shall mean the U.S. Securities and Exchange Commission.
     “Securities” shall mean the Warrant and the Warrant Shares issuable under
the Transaction Documents.
     “Trading Day” shall mean a day during which trading in securities generally
occurs on an exchange or the OTC Bulletin Board on which shares of Common Stock
are then listed or quoted, as applicable.
     “Transaction Documents” shall mean this Agreement, the Warrant and any
other documents or agreements executed in connection with the transactions
contemplated hereunder.
     “Warrant” shall mean the Class A Common Stock Purchase Warrant in the form
of Exhibit A attached hereto delivered to the Purchaser at the Closing in
accordance with Section 2.2(a). The Warrant shall represent the right to
purchase 620,675 shares of Common Stock at an exercise price of $0.22 per share,
subject to adjustment.
     “Warrant Shares” shall mean the shares of Common Stock issuable upon the
exercise of the Warrant.
ARTICLE II
CLOSING
     2.1 Closing. On the Closing Date, upon the terms and subject to the
conditions set forth herein, the Company agrees to sell, and the Purchaser
agrees to purchase the Warrant. The Company shall deliver to the Purchaser the
Warrant and the other items set forth in Section 2.2(a) at the Closing. Upon
satisfaction of the conditions set forth in Section 2.2, the Closing shall occur
at the offices of the Company, or such other location as the parties shall
mutually agree.
     2.2 Deliveries.

 



--------------------------------------------------------------------------------



 



          (a) On the Closing Date, the Company shall deliver or cause to be
delivered to the Purchaser the following:
               (i) this Agreement duly executed by the Company;
               (ii) the Warrant duly executed by the Company and registered in
the name of the Purchaser in the form of Exhibit A attached hereto; and
               (iii) the consent of National City Bank provided pursuant to
Section 7.5 of the Loan Agreement.
          (b) On the Closing Date, the Purchaser shall deliver or cause to be
delivered to the Company this Agreement duly executed by the Purchaser.
     2.3 Closing Conditions.
          (a) The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:
               (i) the accuracy in all material respects when made and on the
Closing Date (except for representations and warranties made as of a specific
date, which must be accurate in all material respects as of such date) of the
representations and warranties of the Purchaser contained herein;
               (ii) all obligations, covenants and agreements of the Purchaser
required to be performed at or prior to the Closing Date shall have been
performed; and
               (iii) the delivery by the Purchaser of the items set forth in
Section 2.2(b) of this Agreement.
          (b) The obligations of the Purchaser hereunder in connection with the
Closing are subject to the following conditions being met:
               (i) the accuracy in all material respects when made and on the
Closing Date (except for representations and warranties made as of a specific
date, which must be accurate in all material respects as of such date) of the
representations and warranties of the Company contained herein;
               (ii) all obligations, covenants and agreements of the Company
required to be performed at or prior to the Closing Date shall have been
performed; and
               (iii) the delivery by the Company of the items set forth in
Section 2.2(a) of this Agreement.
ARTICLE III

 



--------------------------------------------------------------------------------



 



REPRESENTATIONS AND WARRANTIES
     3.1 Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof to the Purchaser as follows:
          (a) Organization and Authority. The Company is an entity duly
incorporated and in good standing under the laws of the jurisdiction of its
incorporation with the requisite power and authority to enter into, and to
consummate the transactions contemplated by, the Transaction Documents and
otherwise to carry out its obligations thereunder.
          (b) Enforcement. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly authorized by all necessary
corporate action on the part of the Company and no further action is required by
the Company in connection therewith. This Agreement constitutes the valid and
legally binding obligation of the Company enforceable against the Company in
accordance with its terms.
     3.2 Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as of the date hereof to the Company as follows:
          (a) Organization and Authority. The Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite power and authority to enter
into, and to consummate the transactions contemplated by, the Transaction
Documents and otherwise to carry out its obligations thereunder.
          (b) Enforcement. The execution, delivery and performance of the
Transaction Documents by the Purchaser and the consummation by it of the
transactions contemplated thereby have been duly authorized by all necessary
corporate or similar action on the part of the Purchaser and no further action
is required by the Purchaser in connection therewith. This Agreement constitutes
the valid and legally binding obligation of the Purchaser enforceable against
the Purchaser in accordance with its terms.
          (c) Purchaser Representation. The Purchaser understands that the
Securities are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the
Securities as principal for its own account for investment and not with a view
to, or for sale in connection with, any distribution of such Securities or any
part thereof, has no present intention of distributing any of such Securities
and has no arrangement or understanding with any other persons regarding the
distribution of such Securities (this representation and warranty does not limit
the Purchaser’s right to sell the Securities in compliance with applicable
federal and state securities laws). The Purchaser does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.
          (d) Experience of the Purchaser. The Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the

 



--------------------------------------------------------------------------------



 



Securities, and has so evaluated the merits and risks of such investment. The
Purchaser is able to bear the economic risk of an investment in the Securities,
has no need for liquidity with respect to its investment and is able to afford a
complete loss of such investment.
          (e) General Solicitation. The Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
          (f) Purchaser Investigation. The Purchaser has had the opportunity to
request and receive all information deemed necessary by it to evaluate an
investment in the Company. The Purchaser confirms that the Company has made
available to the Purchaser the opportunity to ask questions of, and receive
answers from the Company concerning the terms and conditions of the Securities
and the business of the Company, and to obtain additional information or
documents which the Company possesses or can acquire without unreasonable effort
or expense. In formulating the decision to acquire the Securities, the Purchaser
has relied solely upon its own advisors and its own independent investigation of
the Company with respect to this Agreement and the nature and effect of any
investment in the Securities as well as the representations and warranties of
the Company in Section 3.1.
          (g) Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement based upon arrangements made by the
Purchaser or any of its Affiliates. The Company shall have no obligation with
respect to any fees or with respect to any claims made by or on behalf of any
Person for fees of a type contemplated in this Section that may be due in
connection with the transactions contemplated by this Agreement based upon
arrangements made by the Purchaser or any of its Affiliates.
          (h) Exercise of the Warrant. As of the date hereof, and on each date
on which the Purchaser exercises the Warrant, the Purchaser’s representations
and warranties in subsections 3.2(c) — (g) shall be accurate in all material
respects.
     The Company acknowledges and agrees that the Purchaser does not make or has
not made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.
ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
     4.1 Transfer Restrictions.
          (a) The Securities may only be disposed of in compliance with state
and federal securities laws. In connection with any transfer of the Securities
other than pursuant to an effective registration statement, the Company may
require the Purchaser to provide to the

 



--------------------------------------------------------------------------------



 



Company an opinion of counsel selected by the Purchaser and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and shall have the rights and
obligations of the Purchaser under this Agreement, provided that the foregoing
shall not apply to a transfer of the Securities pursuant to an effective
registration statement.
          (b) The Purchaser agrees to the imprinting, so long as is required by
applicable federal and state securities laws, of a legend on any of the
Securities in the following form:
     With respect to certificates representing Warrant Shares:
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION, OR THE SECURITIES COMMISSION OF ANY STATE, IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND APPLICABLE STATE SECURITIES LAWS. IN ADDITION, THESE
SECURITIES MAY BE DEEMED CONTROL SECURITIES WITHIN THE MEANING OF THE SECURITIES
ACT. THESE SECURITIES MAY NOT BE OFFERED OR SOLD OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.
     With respect to the Warrant:
THE EXERCISE OF THIS WARRANT HAS NOT BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE. THIS WARRANT MAY
ONLY BE EXERCISED PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND APPLICABLE STATE
SECURITIES LAWS. AS A CONDITION PRECEDENT TO THE EXERCISE OF THIS WARRANT, THE
COMPANY MAY REQUIRE SUCH CERTIFICATES AND OPINIONS OF COUNSEL AS IT DEEMS
NECESSARY FROM THE PERSON EXERCISING THIS WARRANT TO ESTABLISH THE EXISTENCE OF
SUCH EXEMPTIONS.
NEITHER THIS WARRANT NOR THE SECURITIES INTO WHICH THIS WARRANT IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION, OR THE
SECURITIES COMMISSION OF ANY STATE, IN RELIANCE UPON AN EXEMPTION FROM

 



--------------------------------------------------------------------------------



 



REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. IN
ADDITION, THIS WARRANT AND THE SECURITIES INTO WHICH THIS WARRANT IS EXERCISABLE
MAY BE DEEMED CONTROL SECURITIES WITHIN THE MEANING OF THE SECURITIES ACT. THE
WARRANT OR THE SECURITIES INTO WHICH THIS WARRANT IS EXERCISABLE MAY NOT BE
OFFERED OR SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.
THIS WARRANT IS SUBJECT TO OTHER RESTRICTIONS ON TRANSFER AS SET FORTH IN THE
SECURITIES PURCHASE AGREEMENT, DATED April 14, 2008, A COPY OF WHICH IS
AVAILABLE FROM THE COMPANY UPON WRITTEN REQUEST AND WITHOUT CHARGE.
          (c) The Purchaser agrees that the removal of the restrictive legend
from certificates representing Securities as set forth in this Section 4.1 is
predicated upon the Company’s reliance that the Purchaser will sell or otherwise
transfer any Securities pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom.
ARTICLE V
MISCELLANEOUS
     5.1 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all transfer
agent fees, stamp taxes and other taxes and duties levied in connection with the
issuance of any Securities in the name of the Purchaser.
     5.2 Entire Agreement. The Transaction Documents, together with the exhibits
and other attachments thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and attachments.
     5.3 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via

 



--------------------------------------------------------------------------------



 



facsimile at the facsimile number set forth on the signature page to this
Agreement prior to 5:30 p.m. (Eastern Time) on a Trading Day, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number set forth on the signature page
to this Agreement on a day that is not a Trading Day or later than 5:30 p.m.
(Eastern Time) on any Trading Day, (c) the second Trading Day following the date
of mailing, if sent by U.S. nationally recognized overnight courier service, or
(d) upon actual receipt by the party to whom such notice is required to be
given. The address for such notices and communications shall be as set forth on
the signature page to this Agreement.
     5.4 Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and the Purchaser or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.
     5.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
     5.6 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser. The Purchaser may assign any
or all of its rights under this Agreement to any Person to whom the Purchaser
assigns or transfers any Securities, provided such transferee agrees in writing
to be bound, with respect to the transferred Securities, by the provisions
hereof that apply to the “Purchaser.”
     5.7 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
     5.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, stockholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
State of Delaware. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the State of Delaware
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement

 



--------------------------------------------------------------------------------



 



of any of the Transaction Documents), and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper or inconvenient venue for such proceeding. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
The parties hereby waive all rights to a trial by jury. If either party shall
commence an action or proceeding to enforce any provisions of the Transaction
Documents, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.
     5.9 Survival. The representations and warranties contained herein shall
survive the Closing and the delivery of the Securities, as applicable, for a
period of two years.
     5.10 Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
     5.11 Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
     5.12 Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such mutilation, loss, theft or destruction and customary and
reasonable indemnity, if requested. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Securities.
     5.13 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Purchaser
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of

 



--------------------------------------------------------------------------------



 



obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation the defense that a remedy
at law would be adequate.
[SIGNATURE PAGE FOLLOWS]
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
Dated: April 14, 2008

                  CTI GROUP (HOLDINGS) INC.       Address for Notice:
 
                By:   /s/ John Birbeck       333 North Alabama Street, Suite 240
             
 
  Name:   John Birbeck       Indianapolis, Indiana 46204
 
  Title:   CEO       Fax No.: 317-262-4513
 
               
 
              With a copy to (which shall not constitute notice):
 
              Blank Rome LLP
 
              One Logan Square
 
              Philadelphia, PA 19103
 
              Attn: Alan H. Lieblich, Esq.
 
                FAIRFORD HOLDINGS LIMITED       Address for Notice:
 
                By:   /s/ Bengt Dahl                      
 
  Name:   Bengt Dahl       Box 40, 831 21 Östersund, Sweden
 
  Title:   Director       Fax No.: 46 63 13 38 25

NOTICE OF EXERCISE FORM

 



--------------------------------------------------------------------------------



 



     TO: CTI GROUP (HOLDINGS) INC.
     (1) The undersigned hereby elects to exercise this Warrant with respect to
_________ Warrant Shares of the Company pursuant to the terms of the enclosed
Warrant and tenders herewith payment of the Exercise Price in full, together
with all applicable transfer taxes, if any.
     (2) Payment shall take the form of (check applicable box):

      o   Cash Exercise in lawful money of the United States pursuant to
Section 2(c)(i) of the Warrant; or   o   Cashless Exercise — the cancellation of
such number of Warrant Shares as is necessary, in accordance with the formula
set forth in Section 2(c)(ii), to exercise this Warrant with respect to the
maximum number of Warrant Shares purchasable pursuant to the Cashless Exercise
procedure set forth in Section 2(c)(ii). [Note: Use of the Cashless Exercise
method will result in the issuance of a number of Warrant Shares that is less
than the number of Warrant Shares indicated in paragraph (1) above)

     (3) Please issue a certificate or certificates representing said Warrant
Shares in the name of the undersigned or in such other name as is specified
below:
 
     Note: If issued in the name of a Person other than the Holder, additional
documentation may be required by the Company as specified in the Warrant to
assure compliance with federal and state securities laws.
     Warrant Shares shall be delivered to the following:
 
 
 
     (4) The undersigned has not previously sold, transferred or assigned this
Warrant.

             
Name of Holder
           
 
           
 
Signature of Authorized Signatory
     
 
Signature of Holder    
 
           
 
Name of Authorized Signatory:
           
 
           
 
Title of Authorized Signatory:
           
 
           
Date: 
 
           

 



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
(To assign the Warrant, execute
this form and supply required information.
Do not use this form to exercise the Warrant.)
     FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby
are hereby assigned to
 
whose address is
.
 
Dated:                     

     
 
  Holder’s
 
  Signature: 
 

Holder’s Address:
 
 
     NOTE: The signature to this Assignment Form must correspond with the name
as it appears on the face of the Warrant, without alteration or enlargement or
any change whatsoever, and must be guaranteed by a bank or trust company.
Officers of corporations and those acting in a fiduciary or other representative
capacity should file proper evidence of authority to assign the foregoing
Warrant. Additional documentation may be required by the Company as specified in
the Warrant to assure compliance with federal and state securities laws.

 